Citation Nr: 1509543	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hallux valgus of the right foot, status post bunionectomy.

2.   Entitlement to a separate, compensable rating for a post-surgical scar associated with hallux valgus of the right foot.

3.  3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office.  

In June 2014, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is of record.

The record raises a claim for TDIU, at least for the period prior to October 2014.  As such, a TDIU claim is properly before the Board as it is part and parcel with the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  


FINDINGS OF FACT

1.  The Veteran's right foot hallux valgus, post bunionectomy manifests with symptoms that are equivalent to metatarsal head resection.

2.  The Veteran's right foot post-surgical scar associated with hallux valgus of the right foot is painful.

3.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantial gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for right foot hallux valgus, status post bunionectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5280 (2014).

2.  The criteria for a 10 percent rating for a post-surgical scar associated with hallux valgus of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7804 (2007 and 2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided by letters dated in April 2008 and in May 2009.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records.  The Veteran was also provided with VA foot and scar examinations.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail such that the Board's evaluation is a fully informed one, and contain a reasoned explanation. 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issues to the Veteran, and the Veteran testified as to his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Under Diagnostic Code 5280, a disability rating of 10 percent applies where there is unilateral hallux valgus, operated, with resection of metatarsal head.  A disability rating of 10 percent also applies where there is severe unilateral hallux valgus, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.

The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel  held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation. 

The revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  The Veteran has not requested such consideration; however, Board finds that they are more favorable to the Veteran.  Accordingly, those criteria are applicable to the claim, but only for the period on or after the effective dates of the new regulations. 

Under the former version of Diagnostic Code 7804, a disability rating of 10 percent applies where there are scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2007).

Under the revised version of Diagnostic Code 7804, a disability rating of 10 percent applies where there are one or two unstable or painful scars.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2008).

The Board finds that the evidence of record supports a 10 percent disability rating for right foot hallux valgus, post bunionectomy, and a separate 10 percent disability rating for the residual painful scar of the right foot.

VA treatment records from February 2008 show complaints of severe right bunion pain.  On examination in February 2008, symptoms of pain, erythema, and decreased range of motion were noted.  The Veteran underwent a modified McBride bunionectomy for the right hallux valgus in February 2008.

At a March 2008 examination, the Veteran reported pain in his right foot that he estimated was a seven out of ten in terms of severity (where ten is the worst), with accompanying weakness, stiffness, and swelling.  The pain increased with prolonged standing and ambulation.  He also reported that he had recently undergone right hallux surgery in February 2008 and was still recuperating.  He reported fatigue and lack of endurance in the right foot.  On physical examination, he was observed to walk with a limp and a cane, due to his recent foot surgery.  The right foot had weakness, stiffness, and some swelling, heat, and redness around the area.  

The examiner indicated that the post-surgical scar was not palpated as it was acute, and sutures were in place due to the recent surgery.  The examiner also noted that the scar was 'obviously painful' as it was fresh.  The scar was located over the metatarsophalangeal joint and measured 5 centimeters.  Sutures were in place and there was mild erythema.  Tenderness could not be accurately assessed and the examiner recommended re-evaluation at a later date after the scar had healed.

During a subsequent examination in June 2009, the Veteran reported right foot pain while standing and walking.  Functionally, he was limited to standing 15-30 minutes and walking a quarter mile.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The surgical scar over the right big toe measured 0.5 cm x 5 cm.  There was no tenderness on palpation, no adherence to the underlying tissue, underlying soft tissue damage, ulceration or skin breakdown, elevation, or depression.  The scar also did not cause any limitation of motion or loss of function.  The diagnosis was right hallux valgus surgically corrected but with residual discomfort.

During his June 2014 hearing, the Veteran reported that he had pain, reduced mobility, and cramping in his right great toe.  He also testified that the post-surgical scar was painful, raised, and interfered with walking.  He explained that walking caused the scar to become inflamed as it was at the top of his foot.  He indicated that he worked as a real estate manager and he has to wear dress shoes which cause irritation.  He further reported that after his surgery in 2008 for the bunionectomy, he was given handicap placard based on the residuals of the surgery. 

Finally, during an October 2014 examination, the Veteran reported intense pain, burning, and spasms in his right foot.  Regarding functional impairment, pain was said to limit how long he can walk and sit.  X-rays revealed evidence of a remote osteotomy involving the distal first metatarsal and mild degenerative joint disease involving the first metatarsal joint.  The examiner specifically indicated that the Veteran's 2008 right foot osteotomy procedure was equivalent to a metatarsal head resection.  The post-surgical scar measured 5cm in length by 1cm width.  The scar was non-tender and well-healed.  

The Veteran's right foot hallux valgus is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5280.  Based on the Veteran's consistent reports of symptomatology, and the October 2014 examiner's finding that the Veteran's right foot bunionectomy/osteotomy procedure is equivalent to a metatarsal head resection, a 10 percent rating for hallux valgus is granted.  A 10 percent rating is the maximum rating available under this diagnostic code.

A rating in excess of 10 percent is not warranted.  In reaching this determination, the Board has considered whether other diagnostic codes are applicable, however, the Veteran is not service-connected for weak foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones, nor are these disabilities shown by the evidence.  Thus, Diagnostic Codes 5277, 5278, and 5283 are inapplicable.  Moreover, the criteria for metatarsalgia, hallux rigidus, and hammer toes only provide 10 percent maximum evaluations.  Therefore, higher ratings cannot be assigned pursuant to these diagnostic codes.  

The Veteran's right foot surgical scar is currently rated as noncompensable under 38 C.F.R. § 4.118, DC 7804.  Based on review of the evidence, the Board finds that a 10 percent rating is warranted under the criteria in effect at the time he filed his claim and under the revisions that became effective September 23, 2008. 

Prior to the regulatory change in September 2008, a 10 percent rating under DC 7804 required pain on objective examination.  The Board notes that at the March 2008 VA examination, the Veteran's scar was described by the VA examiner as 'fresh' and 'obviously painful.'  Considering that he had recently undergone surgery, the Board finds it reasonable that the Veteran's scar would have been painful on objective examination.  Therefore, a 10 percent rating is warranted.

A rating of 10 percent is also warranted under the revised version of DC 7804.  Under the 2008 version of DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  The revised code does not include a specific requirement of pain on objective examination.

The June 2009 and October 2014 VA examiners opined that the Veteran's scar was not painful or unstable, nor tender to palpation.  Notwithstanding the examiners' findings, the Veteran specifically testified that his scar was painful at his June 2014 hearing.  He also reported that the scar became inflamed when he wears dress shoes and interferes with walking.  The Veteran's testimony of a painful surgical scar is competent and credible.  The existence of a painful scar is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See generally Charles v. Principi, 16 Vet. App. 370 (2002).  When a claim involves a diagnosis based in part on subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of an additional rating for the underlying service-connected condition.  Id.  

The Board has considered whether a rating in excess of 10 percent is warranted, but finds that it is not under either the former or revised regulations.

Diagnostic Code 7800 is inapplicable as the scar is not located on the Veteran's face, head or neck.  38 C.F.R. § 4.118, DC 7806 (2007 and 2014).

Under DC 7801 (the former and revised criteria) scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 20 percent rating and requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2007 and 2014).  The examination reports show the Veteran's right foot scar is not associated with underlying soft tissue damage.

Diagnostic code 7802, both the former and revised criteria, does not provide for ratings higher than 10 percent, which the Veteran already has.  

The former DC 7803 does not provide for ratings higher than 10 percent, which the Veteran already has.  38 C.F.R. § 4.118, DC 7803 (2007).  Under the 2008 revisions, Diagnostic code 7803 was removed.  

Diagnostic code 7805 is inapplicable under both the former and revised regulations, as the evidence does not show that the Veteran's scar produces any limitation of function or disabling effects.  Finally, DC 7806 is not applicable as it addresses dermatitis or eczema, which the Veteran does not have.  38 C.F.R. § 4.118, DC 7806 (2007 and 2014).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise exists as to whether the Veteran's right foot hallux valgus, post bunionectomy has resulted in a painful scar.  Accordingly, the benefit of the doubt rule will be applied, and entitlement to a 10 percent rating is granted for the Veteran's painful scar.  38 U.S.C.A. § 5107(b) (West 2014).  

The Board has also considered whether the Veteran's right foot hallux valgus, post bunionectomy with a residual scar presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected right foot hallux valgus manifests with pain, reduced mobility, and cramping.  His associated scar is painful.  These manifestations are all specifically contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a, DC 5280 (providing ratings for hallux valgus based on the post-surgical residuals) and 38 C.F.R. § 4.118, DC 7804 (providing ratings for scars on the basis of size, pain, and other symptoms).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

TDIU

A claim for TDIU was received in February 2008.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

As a result of the Board's determinations in this decision, the Veteran has a total combined rating of at least 70 percent with consideration of the bilateral factor (under the combined rating table).  He therefore met the TDIU schedular criteria since April 1, 2008.  38 C.F.R. §§ 4.16(a), 4.25, 4.26.  (A 100 percent disability rating was in effect for hallux valgus, right foot from February 19, 2008, to April 1, 2008.)  

At the Veteran's June 2014 hearing, he testified that he was currently employed as a real estate manager.  Thus, he has been gainfully employed since at least June 2014.  

The question then is whether the Veteran was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disability prior to June 2014.  

On the VA Form 21-8940, Application for Compensation Based on Unemployability, received in February 2008, the Veteran stated that he had last worked as a transportation security agent (TSA) from November 2002 to July 2004.  He stated that he had lost three years from that position due to illness.  He indicated that he had one year of college.

An August 2004 Notification of Personnel Action from the aviation transportation agency which employed the Veteran shows that he left his TSA position for new employment.

In support of his current claim for TDIU, the Veteran submitted copies of several rejection letters received from various federal agencies with which he had sought employment between September 2006 and December 2007.  The letters indicated that the Veteran did not meet the minimum education and/or work experience required for the vacancy announcements.

The Veteran also submitted letters from two VA physicians dated in June 2005 and February 2008, both of whom noted that the Veteran suffered from low back pain and chronic foot pain.  Neither physician discussed the Veteran's employability.

At a VA examination in March 2008, an examiner reviewed the Veteran's medical records and conducted a physical examination specifically for the purposes of determining the Veteran's employability.  The Veteran reported that he was last employed as an airport security screener and last worked in July 2004.  He stated that he left primarily because of low back pain and prolonged standing which affected his feet.  The examiner noted that the Veteran was not working at the time of the examination because he had recently undergone a right foot bunionectomy procedure, but he was currently in school studying real estate management.  

The examiner stated that it was his opinion that the Veteran could not return to his two prior occupations of wire systems and cable and airport transportation security because those occupations were physical jobs that required bending, lifting, and prolonged standing.  However, the examiner further indicated that the Veteran would not be precluded from sedentary or supervisory work.  He also noted that the Veteran expressed interest in real estate management, and the examiner believed such work would be appropriate provided that the Veteran was not required to perform prolonged walking or stair climbing.

At a VA examination in June 2009, the Veteran stated that he had not worked since October 2004 due to his foot problem.  He noted that he was in school for real estate management.  Following medical record review and an objective evaluation of the Veteran, the June 2009 VA examiner indicated that the Veteran was not prevented from working due to his right foot disability.  

Finally, at the June 2014 hearing the Veteran reported that he was currently employed in real estate management and this was primarily a desk job.  

Given the foregoing, the Board finds that Veteran is not entitled to TDIU for any period during this appeal.

The Board observes that the Veteran's prior work experience appears to have involved mostly manual labor, and not sedentary work.  That alone, however, does not necessarily mean that the Veteran was not able to secure or follow a substantially gainful sedentary occupation.  Here, the Veteran had one year of college prior to completing his course in real estate management.  In addition, the probative medical evidence shows that the Veteran's service-connected disabilities, alone, did not prevent him from engaging in sedentary employment prior to October 2014.

The VA treatment records reflect treatment for back pain and foot symptoms, but do not include any subjective report or objective medical findings that the Veteran was unable to obtain or maintain gainful sedentary employment because of his service-connected disabilities.  The examiners at the March 2008 and June 2009 examinations specifically determined that the Veteran's service-connected disabilities, including his service-connected right foot hallux valgus and scar, did not preclude sedentary employment.  

Although a lay person is competent to provide an opinion on some medical issues, the issue of whether the service-connected disabilities alone prevented the Veteran from following or securing substantially gainful employment, falls outside the realm of common knowledge of a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, to the extent that the Veteran asserts he was unable to work due to service-connected disabilities, his statements are outweighed by the VA examiners' findings that sedentary employment was not precluded by the service-connected disabilities alone.

Finally, with regard to the rejection letters submitted by the Veteran from the various federal agencies, the Board emphasizes that the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363 (emphasis added).  

As the evidence does not show that prior to June 2014, the Veteran was unable to secure or maintain substantially gainful employment due to service-connected disabilities alone, the claim is denied. 


ORDER

A 10 percent rating for right foot hallux valgus, post bunionectomy is granted.

A 10 percent rating for a painful scar of the right foot is granted.

TDIU is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


